Title: To John Adams from Francis Dana, 8 April 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg March 28. O.S. 8 April N.S. 1782
My dear Sir

I had the pleasure of your favour of the 15th March this morning, in which you acknowledge the receipt of mine of Feby 10/21 and of the paper enclosed; but you say nothing of another paper which I sent you by the same post, enclosed in blank, relative to the same subject: I hope it has safely reached you notwithstanding. I have wrote to you since, on Feby. 21. O.S. And to Mr: T. on the 5/16 inst: by a private hand. Besides I have sent to your care by the last post but one, through different hands, three letters for our new correspondent; all of which I wou’d wish to be sent by the same opportunity. One of them you will find is marked duplicate: it is the duplicate of that which you had received before.
The change of System in Britain (all the particulars of which I have seen as published in the English Papers) must it wou’d seem have its consequences, beneficial to that Nation, unless the folly of the leaders in the new majority shou’d prevent it, by pursuing a course in fact not less extravagant and absurd than that of conquest. You will at once perceive that I allude to the plan of the bill proposed by the Attorny Genl: which seems to reach the professed intentions of those leaders, at least, though it is calculated to dupe them and to keep matters in the same hands. I have said this change might be attended with beneficial consequences, because if the wisest improvement is not made of it, the Nation cannot fail of soon experiencing the most dreadful calamities. Her distresses it is no longer possible to conceal; and these have wrought out the present change. However it may turn for them, will it not greatly advance our Interests? The whole world must now see that Nation itself proclaiming its utter despair of obtaining the great object of the war. And after this, will they think they ought to wait till Britain has acknowledged in form the Independence of the United-States, before they venture to enter into any political connections with us? Or in other words, will they risk their exclusion from great commercial benefits, by neglecting to accept of them when tendered by the United-States? The close of the War, may close these offers in some parts at least.
I am glad to hear some folks are at last occupied in very serious thoughts of doing that which they ought to have done long ago. This late change, I fancy, will spur them on. I shall readily excuse your not writing me while your time is taken up in the manner you mention. I hope you will not forget me in your leisure hours. Be not discouraged about your health. When your affairs go right it will, I presume, mend fast, especially if you will frequently ride on horseback, as you have been accustomed to do. I flatter myself I shall yet see you in all your glory at the Hotel des Etats-Unis, for I wont talk of laying my bones in this Country. I thank you for your opinion upon my proposed attempt. The difference between our situations which you have pointed out, is most certainly just. I have all along been sensible of it, and my conduct has been influenced by it.
To your question what is the reason a certain event does not take place? I can give at least one reason, a want of a proper connection. Of this I have said something in my letter No. 1. to our new Correspondent, which passes through your hands open. Others may be given, but I shall say nothing about them here. I agree with you that we have no particular reason to wish for Peace. I have always hoped to see this war end in a maritime war on our part: that is, that it shou’d continue for some time after the British were driven completely out of our Territories. And I have seen no reason to change this sentiment. Of course I do not wish to see any negotiations for a Peace going on while the British possess an Inch of our Country. You may be right in your conjecture that they will evacuate it, if they are not prevented by being made prisoners in their garrisons; yet I have some doubt of this, not because I do not think it the wisest measure they cou’d take, but because, I beleive, they imagine that holding some possession there they will be enabled to acquire more favourable Terms or to negotiate with less disadvantage, and perhaps a seperate Peace. This seems now to be the object which fascinates the present Majority or its leaders, and that may bring on the surrender of the residue of their Troops. What can save them from this fate, if they are shut in by a naval superiority? France is by this time convinced that the British Barbarities have thoroughly wean’d us, and I trust will again give us that superiority, which alone we want to rid ourselves entirely of our Enemies. Her late system of war I am charmed with, not only where it immediately affects us, but elsewhere. She has deffered her conquests, except of such territories as were ravished from her last War, till the moment when no one can justly accuse her of making them with any other view than to compel a haughty and an obstinate Enemy to submit to reasonable terms of peace. If she preserves her moderation in the season of negotiation, her glory will be established on the surest foundation. I fear the affair of St: Kitts is not finished in the manner you suppose. A little time will give us the Issue of that Expedition. I am, my dear Sir, with the warmest wishes for your health and success, your much obliged Friend & humble Servt:

P.S. Please to give directions for the copy of Genl: Washingtons Miniature, and to desire Mr: T. to send on my Maps of the Low-Countries, with my others things. Master John is in high health. He does not study the language of this Country, but he is learning German which, I believe, you wou’d prefer before Russian. He says he will write you soon and give some account of his doings. He is still engaged with Cicero but if you think it best he will lay him aside and take up Sallust. Point de Grecs ici.

